Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email dated 05 January 2021 by Applicant’s Attorney Ian McGinn. 

The application has been amended as follows: 
Claims.
1. (Canceled)  
2. (Currently Amended) The wire harness [[producing]] assembly device according to claim 6, wherein the operation recipe information includes [[two pieces of the]] X and Y coordinate information of [[vicinities of]] respective two end portions of the electric wires to be laid out, [[with]] and the [[displaying]] display control section configured to display the wire laying out position indicators, in the displaying positions indicated by the [[two pieces of the]] coordinate information, respectively, on the plurality of display devices.  

assembly device according to claim 6, wherein the wire laying out position indicators include the identification codes of the electric wires to be laid out, respectively.

4. (Currently Amended) The wire harness [[producing]] assembly device according to claim 3, further comprising: a time recording section of the control device configured to store, in a storage section, times at which the identification codes respectively have been read by a bar code reader.  

5. (Currently Amended) The wire harness [[producing]] assembly device according to claim 6, wherein the plurality of display devices have [[are each configured with]] a touch panel, and include a time recording section [[is included]] to store, in a storage section, times at which the wire laying out position indicators respectively have been touched.  

6. (Currently Amended) A wire harness [[producing]] assembly device comprising a plurality of display devices, [[which is]] the plurality of display devices are configured to [produce a wire harness by displaying]] display a wire laying out drawing in a full size in a length direction on [[a]] the plurality of display devices, and to produce a wire harness by laying out electric wires along the wire laying out drawing, the wire harness assembly device comprising; 
a [[displaying]] display control section of a control device configured to read from a memory, [[look up]] operation recipe information [[configured as a]] database, and a bar code reader reads identification codes and identifies [[capable of identifying]] wire laying out order numbers of the electric wires, and in turn, display a wire laying out position indicator [configured] that indicates positions of the electric wires to be laid out on the plurality of display devices, in accordance with a wire laying out order of the electric wires, with the operation recipe information including coordinate information for and the [[displaying]] display control section configured to display the wire laying out position indicators in the displaying positions indicated by the coordinate information on the plurality of display devices, 
wherein the [[displaying]] display control section [[is configured to]], when switching the wire laying out position indicators, erases a current one of the wire laying out position indicators while displaying a next one of the wire laying out position indicators, and [[displaying]] displays a guide indicator for indicating to an operator a displaying position for the next one of the wire laying out position indicators.  

7. (Currently Amended) The wire harness [[producing]] assembly device according to claim 6, wherein the guide indicator is composed of an arrow extending from a displaying position for the erased one of the wire laying out position indicators to a displaying position for the next one of the wire laying out position indicators.  

8. (Currently Amended) The wire harness [[producing]] assembly device according to claim 6 wherein the [[displaying]] display control section [[is configured to]] displays an operation in progress indicator on a predetermined region of the plurality of display devices with the wire laying out position indicators being displayed thereon, with the operation in progress indicator  indicating that the wire laying out position indicators are displayed on that plurality of display devices.  

9. (Currently Amended) The wire harness [[producing]] assembly device according to claim 6, wherein the wire laying out position indicators include thereon an icon indicating an [[operation content]] operating status, respectively.

Reasons for Allowance
Claims 2-9 are allowed. Claim 1 is canceled. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 5 of the response filed on 15 October 2021 reviewed carefully and the amendments of the claims 2-3, 5-6 and 8-9 dated on 15 October 2021 would overcome the drawing and claim objections, and claim rejections based on 35 USC §112 and 35 USC §103. The prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claim 6 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be proper.

Regarding claim 6, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
A wire harness assembly device comprising a plurality of display devices configured to display a wire laying out drawing in a full size, and to produce a wire harness by laying out electric wires along the wire laying out drawing, the wire harness assembly device comprising; a display control section of a control device configured to read operation recipe information database, and a bar code reader reads and identifies wire laying out order numbers and  display a wire laying out position indicator indicates positions of the electric wires and a wire laying out order including coordinate information, wherein the display control section, when switching the wire laying out position indicators, erases a current one while displaying a next one and displays a guide indicator for indicating to an operator a displaying position for the next one of the wire laying out position indicators.  

Prior art of record Kawase (US 20180088550) teaches wire harness manufacturing system includes a display unit and a control unit to display a wire laying out image and wire work identification 
Therefore, claim 6 is allowed and claims 2-5 and 7-9 are allowed as they inherit all the limitations of claim 6. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729